Citation Nr: 0029100	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from April 1967 to September 
1970, and from April 1974 to September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the evaluation for the veteran's service 
connected PTSD was increased to 50 percent in a March 1999 
rating decision issued during the course of this appeal.  The 
veteran has not indicated that he is satisfied with this 
evaluation.  A veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the veteran's claim remains on appeal.  

The veteran and his representative have expressed their 
belief that the veteran's PTSD renders him unemployable.  The 
issue of entitlement to a total rating based on individual 
unemployability due to service connected disabilities has not 
been addressed by the RO.  As this issue is not inextricably 
intertwined with the issue on appeal, it is referred to the 
RO for development and adjudication.  


FINDING OF FACT

The veteran's PTSD symptomatology is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, and 
mood.  



CONCLUSION OF LAW

The criteria for a 70 percent evaluation, and no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 50 percent evaluation currently 
assigned to his service connected PTSD is inadequate to 
reflect its current level of severity.  He states that he has 
flashbacks on a daily basis, increased startle responses, 
difficulty in controlling his anger, depression, problems 
with relationships, and a desire to be alone.  He also notes 
that he has problems with employment, and has held and lost 
many full-time jobs.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The record indicates that entitlement to service connection 
for PTSD was established in a September 1998 rating decision.  
A 10 percent evaluation was assigned for this disability, 
effective from September 1997.  The veteran submitted a 
notice of disagreement with the evaluation of his claim in 
January 1998, which initiated the current appeal.  The 
evaluation for his PTSD was increased to 50 percent in a 
March 1999 rating decision, also effective from September 
1997. 

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The evidence for consideration includes VA treatment records 
dated from May 1997 to June 1999.  Records from May 1997 show 
that the veteran complained of nightmares, flashbacks, 
hypervigilance, exaggerated startle responses, depressive 
episodes, and irritability.  He also had difficulty in 
relating to others.  On mental status examination, the 
veteran had a linear and goal directed thought process.  
There was some depression, but no suicidal or homicidal 
ideations.  The veteran did not have any psychotic ideation, 
and his memory and attention was grossly intact.  The 
diagnostic impression was PTSD, with a score on the global 
assessment of functioning (GAF) scale of 65.  Notes from the 
VA psychology clinic dated from September 1997 to March 1998 
indicate that the veteran was receiving ongoing treatment for 
PTSD.  He was working on problems with relationships and 
handling authority.  September 1997 records note a flare-up 
of hypervigilance and irritability.  October 1997 records 
indicate that he was pursuing job leads well.  Psychiatric 
records from January 1998 show that the veteran continued to 
have flashbacks, hypervigilance, and nightmares, but denied 
suicidal ideations.  He requested that he be placed into the 
domiciliary.  

VA treatment records from February 1998 indicate that the 
veteran had been admitted into the domiciliary.  He received 
ongoing treatment through October 1998.  

A March 1998 letter from the veteran's team leader at the Vet 
Center states that the veteran had been receiving treatment 
for his symptoms, which included depression, isolation, and 
an inability to connect with his family since April 1990.  
The veteran was noted to have served in Vietnam, and his 
stressors were discussed.  After returning home, he indicated 
that he had difficulty sleeping, hypervigilance, problems 
expressing his emotions, and a loss of interest in life.  The 
veteran had difficulties in developing friendships and 
maintaining relationships, feelings of impending doom, and 
difficulties in maintaining steady work.  

The veteran was discharged from the VA domiciliary in October 
1998.  The discharge summary noted that at the time of his 
admission he was homeless, unemployed, and admitted for 
treatment for PTSD and depression.  He had been living at the 
domiciliary since February 1998.  During the veteran's stay, 
he was seen and followed at the PTSD outreach program for 
treatment.  He attended anger management classes, but 
continued to have mood swings.  The discharge diagnoses were 
PTSD and depression.  The GAF score was 40.  

Additional VA treatment records show that the veteran was 
treated at the National Center for PTSD from October 1998 to 
November 1998.  On admission, his personal and military 
history were noted, and the veteran was found to have 
completed a B.A. degree and graduate level work.  He had been 
arrested in 1997 for an assault of his boss.  The veteran's 
presenting complaints were interpersonal difficulties, anger, 
emotional numbing, and depression.  He underwent an 
evaluation upon admission, during which he displayed no 
unusual mannerisms or postures.  His thought process, memory, 
judgment, speech and affect were within normal limits.  
However, his thought process became somewhat disorganized and 
tangential.  His affect and behavior were less appropriate as 
he discussed traumatic events, and he appeared to have 
concentration problems.  There were no delusions or 
hallucinations, and his level of motivation and effort were 
normal.  Testing revealed normal arousal, alertness, 
attention, and concentration.  The subscale for language, 
constructions, calculations, and reasoning were in the 
average range, and his subscale score for memory suggested 
moderate to severe impairment.  Symptoms endorsed by the 
veteran included nightmares, emotional reactivity and 
avoidance of trauma reminders, a restricted range of affect, 
irritability and anger outbursts, impaired concentration, 
hypervigilance, and exaggerated startle response.  He denied 
symptoms consistent with panic, current or past auditory or 
visual hallucinations, delusions, and other symptoms 
consistent with a psychotic disorder.  Testing indicated a 
low level of alcohol dependence, but was inconsistent with 
drug abuse.  The diagnoses were PTSD, and major depression, 
single episode, in partial remission.  The veteran's score on 
the GAF was 50, and his highest score in the past year was 
also noted to be 50.  The summary noted that of the veteran's 
many PTSD symptoms, he was most distressed by interpersonal 
difficulties related to anger and emotional numbing.  He was 
also bothered by physiological reactivity and exaggerated 
startle response.  He had a co-morbidity of depression 
without psychotic features.  

VA records from October 1998 to November 1998 show that the 
veteran underwent group and individual therapy while admitted 
to the National Center for PTSD.  These records indicate that 
the veteran was discharged prior to the end of the program 
after it was mutually agreed that he derive greater benefit 
from living in the community and receiving individual 
treatment.  November 1998 records show that the veteran 
underwent further examination at discharge.  He denied 
suicidal or homicidal ideations, or any intent to harm self 
or others.  His judgment was good, and his thought processes 
were directed and logical in content.  The veteran's mood was 
mild to moderately sad with corresponding affect.  

The veteran was afforded a VA examination of his PTSD in 
January 1999.  His computerized VA medical records were 
reviewed by the examiner.  The veteran was noted to have been 
admitted at the VA domiciliary from February 1998 to October 
1998 following a period of homelessness and unemployment.  He 
was seen and treated for PTSD during this period, and was 
transferred to the National Center for PTSD for additional 
treatment from October 1998 to November 1998, but left before 
the end of the program because he believed that too much 
stimulus exacerbated his symptoms.  The veteran had a history 
of many employers, but his jobs would last six months or 
less.  He had not worked since one and a half years ago when 
he had a part time job from 1995 to 1996 doing market 
research and field recruitment.  He had been married and 
divorced twice.  The veteran lived in his car, and had been 
homeless since 1995.  His symptoms included persistently 
reexperiencing his traumatic events through intrusive 
thoughts and nightmares.  He also had persistent avoidance of 
associated stimuli through trying to avoid people, 
psychogenic amnesia, diminished interest in significant 
activities, feelings of detachment and estrangement from 
others, and a restricted range of affect.  Finally, the 
veteran experienced persistent symptoms of increased arousal 
manifested by difficulty in falling and staying asleep, 
irritability and outburst of anger, exaggerated startle 
response, physiologic reactivity to stimuli, and survivor 
guilt.  His last fight was in 1997.  On examination, the 
veteran was oriented, but stated he was confused at times 
when asked questions.  He frequently had vague visual sense 
of seeing peripheral movements.  His mood was angry prior to 
using medication, and he could still feel anger when the 
medication wore off.  He also experienced depression unless 
he used medication.  The veteran was troubled by getting 
angry and then feeling unhappy about the situation.  He 
admitted to vague suicidal and hostile thoughts, but denied 
suicidal or homicidal intent or plan.  Testing was valid and 
consistent with PTSD.  The diagnoses were PTSD, and major 
depression secondary to PTSD.  His GAF was 40, which equated 
to extremely severe symptoms of PTSD and very severe social 
and industrial impairment directly related to flashbacks and 
associated rage reactions.  The GAF was based on his 
impairment due to PTSD alone.  

VA treatment records reveal that the veteran continued to 
undergo therapy following his release from the National 
Center for PTSD.  February 1999 records indicate that the 
veteran was currently working as an apartment manager, and 
that his time was limited for additional therapy.  The 
veteran's mood was euthymic and congruent.  He reported that 
he slept well, but continued to have nightmares.  He did not 
have any suicidal or homicidal ideations.  Overall he 
appeared to have and reported a general satisfaction with his 
current life.  The veteran stated that his medication seemed 
to work.  The diagnosis was PTSD.  

May 1999 VA treatment records note that the veteran reported 
that he did not have mood swings on his current medication.  
He was working on anger management, and this was improved.  
The veteran reported a desire to become more active in 
therapy, but his current daytime employment precluded further 
participation.  The diagnoses were PTSD, and ethanol abuse in 
remission.  

After careful review of the veteran's contentions and the 
medical evidence, the Board finds that a 70 percent 
evaluation is appropriate for the veteran's PTSD.  The Board 
notes that several of the symptoms listed in the rating 
schedule as consistent with a 70 percent evaluation have not 
been displayed by the veteran.  However, the treatment 
records and the January 1999 examination indicate that the 
veteran has consistently displayed other symptoms that merit 
a 70 percent evaluation.  These include depression with an 
altered mood, impaired impulse control, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.  The evidence 
shows that the veteran has been diagnosed with major 
depression secondary to PTSD, and that he has been receiving 
treatment for this symptom since May 1997.  The most recent 
evidence indicates that this may have improved with 
medication, but the January 1999 VA examination notes that 
the veteran's problems return when the medication begins to 
wear off.  Similarly, the veteran experiences persistent 
symptoms of arousal including increased irritability and 
anger outburst.  The veteran assaulted his boss in 1997, and 
he underwent anger management training from February 1998 to 
October 1998.  Sleep difficulties, exaggerated startle 
responses, and survivor guilt have also been demonstrated.  
These symptoms are improved but not ended through the use of 
medication.  

Finally, the veteran's difficulty in adapting to stressful 
circumstances and inability to maintain relationships is 
demonstrated through his isolation and his difficulty in 
relating to his family, as well as his inability to maintain 
long term employment in spite of a high level of education.  
He was admitted for a six week inpatient treatment program at 
the National Center for PTSD in October 1998, but released 
early in part due to his difficulty in functioning in a group 
setting.  The January 1999 VA examiner stated that veteran's 
GAF score was 40, and stated that this represented extremely 
severe PTSD symptoms, and very severe social and industrial 
impairment.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 31 to 40 represents some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  (Ibid.).  After 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that his symptomatology more nearly resembles 
that of the next highest evaluation, and that a 70 percent 
rating is warranted.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  

The Board has considered entitlement to a 100 percent 
evaluation for the veteran's PTSD, but total occupational and 
social impairment has not been demonstrated by the 
symptomatology contained in the evidence.  The medical 
records have been uniformly negative for impairment of 
thought processes, delusions, and hallucinations.  His 
behavior has been appropriate during examinations, and there 
is no record of any that is grossly inappropriate.  His 
memory is largely intact, and there has been no evidence of 
disorientation.  Although he has a history of assaulting his 
boss, more recent evidence is completely negative for 
suicidal or hostile ideation.  Finally, after more than two 
years of unemployment, the veteran is currently working.  
Therefore, as the symptomatology required for a 100 percent 
evaluation has not been demonstrated, the veteran is entitled 
to no more than a 70 percent rating.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.  



ORDER

An increased evaluation of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

